DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 
Response to Arguments


Applicant’s arguments, filed 5/27/2022, with respect to the rejection of claims 1-6, 8-14, 16-22 under 35 USC 103 rejection (Loh and Kawakami references) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Varma (US 2007/0047535: see rejection below).


Applicant’s remarks did not address double patenting rejections. Therefore, the examiner with the applicant to maintain the double patenting rejections.  


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,143. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention deals sending or receiving a first flow control signal to the (source) edge device and edge device sends a second flow control signal to source peripheral processing device (see table below) .


Current application 16/801931
1. Currently Amended) A method, comprising: sending, by an edge device, a data packet to a switch module that is from a plurality of switch modules in a multi-stage switch and that receives a data packet request from a flow control module; in response to the data packet request being received at the switch module: receiving, at the edge device, a first flow control signal from the flow control module including a severity value when an available capacity of an output queue of the switch module meets a threshold, the severity value indicating a level of congestion at the output queue; determining, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and sending, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue.



2. The method of claim 1, wherein the second flow control signal includes an instruction to cause the source peripheral processing device to modify data transmission to the edge device by suspending the data transmission (see claim 3). 
3. The method of claim 1, further comprising: receiving the first flow control signal in a first flow control protocol, and sending the second flow control signal in a second flow control protocol different from the first flow control protocol (see claim 1). 
4. The method of claim 3, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control (see claim 11). 
5. The method of claim 1, further comprising: receiving the first flow control signal via an out-of-band control plane connection (see claim 5). 
6. The method of claim 1, further comprising: receiving the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch (see claim 6). 
8. The method of claim 1, wherein: the severity value is a first severity value; the threshold is a first threshold; the level of congestion is a first level of congestion; the method further includes: receiving, at the edge device, a third flow control signal including a second severity value when the available capacity of the output queue of the switch module meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold; the sending the second flow control signal to the source peripheral processing device is in response to receiving the third flow control signal. 
9. (Currently Amended) An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor is configured to: 3 269746221 v1Application No.: 16/801,931Docket No.: JUNI-076/02US 108200-3019 send a data packet from an edge device to a switch module that is from a plurality of switch modules in a multi-stage switch and that receives a data packet request from a flow control module; in response to the data packet request being received at the switch module: receive, at the edge device, a first flow control signal from the flow control module when an available capacity of an output queue of the switch module meets a threshold, determine, based on the first flow control signal and by the edge device, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device reduces data transmission to the edge device to reduce a level of congestion at the output queue.
10. The apparatus of claim 9, wherein: the processor is configured to send the second flow control signal such that the source peripheral processing device reduces data transmission by suspending the data transmission for a period of time. 
11. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal in a first flow control protocol, and the processor is configured to send the second flow control signal in a second flow control protocol different from the first flow control protocol. 
12. The apparatus of claim 11, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control. 
13. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal via an out-of-band control plane connection. 
14. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch. 
16. The apparatus of claim 9, wherein: the threshold is a first threshold; the processor is configured to receive, at the edge device, a third flow control signal indicating the available capacity of the output queue of the switch module meets a second threshold, the available capacity of the output queue being greater at the first threshold than at the second threshold; the processor is configured to send the second flow control signal to the source peripheral processing device in response to receiving the third flow control signal. 
17. A method, comprising: receiving, at a first switch module of a distributed switch fabric, a plurality of data packets from a plurality of second switch modules of the distributed switch fabric; storing the plurality of data packets in an output queue of the first switch module; and when an available capacity of the output queue crosses a threshold and a data packet request is received at the first switch module from an flow control processor, sending a data packet from the plurality of data packets in the output queue to the flow control processor such that the flow control processor sends a first flow control signal to a source edge device associated with the data packet using a first flow control protocol and such that the source edge device sends a second flow control signal to a source peripheral processing device associated with the data packet using a second flow control protocol. 
18. The method of claim 17, further comprising: randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor. 
19. The method of claim 17, further comprising: selecting the data packet from the plurality of data packets in the output queue based on a time at which the first switch module receives the data packet request from the flow control processor. 
20. The method of claim 17, wherein the flow control processor sends the first flow control signal to the source edge device via an out-of-band control plane connection.
22. (Previously Presented) The method of claim 1, wherein: when the available capacity of the output queue of the switch module decreases, a data packet sampling rate from the output queue increases to determine the level of congestion at the output queue.
 


US Patent 10,616,143
1. An apparatus, comprising: a memory; and a processor operatively coupled to the memory and configured to be operatively coupled to a multi-stage switch, the processor configured to: receive an indicator of an available capacity of an output queue of a stage of the multi-stage switch, send a data packet sampling request to the multi-stage switch if the indicator of the available capacity of the output queue satisfies a condition, receive, in response to the data packet sampling request, a data packet from the stage of the multi-stage switch, determine, based on the data packet, an identifier of a source edge device of the data packet, the data packet originated from a source peripheral processing device and entered the multi-stage switch via the source edge device, and send a first flow control signal to the source edge device of the data packet using a first flow control protocol such that the source edge device sends a second flow control signal to the source peripheral processing device operatively coupled to the source edge device using a second flow control protocol, the first flow control signal being different from the second flow control signal, the first flow control protocol being different from the second flow control protocol. 
    2. The apparatus of claim 1, wherein: the condition is a first condition, the indicator of the available capacity of the output queue satisfying the first condition when the available capacity of the output queue is less than a first threshold and greater than a second threshold, the processor is configured to receive a first plurality of data packets including the data packet at a first rate when the indicator of the available capacity of the output queue satisfies the first condition, the processor is configured to receive a second plurality of data packets excluding the data packet at a second rate when the available capacity of the output queue is less than the second threshold, the second rate being greater than the first rate. 
    3. The apparatus of claim 1, wherein the source peripheral processing device is configured to suspend data transmission to the source edge device, in response to receiving the second flow control signal from the source edge device. 
    4. The apparatus of claim 1, wherein the source edge device is configured to suspend data transmission to the multi-stage switch, in response to receiving the first flow control signal from the processor. 
    5. The apparatus of claim 1, wherein the processor is configured to send the first flow control signal to the source edge device via an out-of-band control plane connection. 
    6. The apparatus of claim 1, wherein the processor is configured to send the first flow control signal to the source edge within a data plane, via which the data packet is sent to the stage of the multi-stage switch. 
    7. The apparatus of claim 1, wherein: the first flow control signal includes a severity identifier indicating a congestion level at the output queue of the stage of the multi-stage switch, and the processor is configured to send the first flow control signal such that the source edge device suspends data transmission to the multi-stage switch, based on the severity identifier in the first flow control signal. 
    8. The apparatus of claim 1, wherein the processor is configured to receive the data packet randomly from a plurality of data packets stored at the output queue of the stage of the multi-stage switch. 
    9. The apparatus of claim 1, wherein the processor is configured to receive the data packet that is received by the multi-stage switch substantially immediately after the processor sends the data packet sampling request to the multi-stage switch. 
    10. The apparatus of claim 1, wherein the processor is configured to receive the data packet that is stored at the output queue of the stage of the multi-stage switch. 
    11. The apparatus of claim 1, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control. 
    12. A method, comprising: receiving an indicator of an available capacity of an output queue of a multi-stage switch; when the available capacity of the output queue is less than a first threshold and greater than a second threshold, receiving a first plurality of data packets from the multi-stage switch at a first rate; when the available capacity of the output queue is less than the second threshold, receiving a second plurality of data packets from the multi-stage switch at a second rate greater than the first rate; and determining, based on a data packet from at least one of the first plurality of data packets or the second plurality of data packets, an identifier of a source edge device of the data packet, the data packet sent from a source processing device and entered the multi-stage switch via the source edge device; sending, based on the identifier of the source edge device, a first flow control signal to the source edge device such that the source edge device sends a second flow control signal to the source processing device operatively coupled to the source edge device using a second flow control protocol, the first flow control signal being different from the second flow control signal, the first flow control protocol being different from the second flow control protocol. 
    13. The method of claim 12, wherein the multi-stage switch is a Clos network. 
    14. The method of claim 12, wherein the first flow control signal is sent via an out-of-band control plane connection. 
    15. The method of claim 12, wherein the first flow control signal is sent within a data plane, via which the first plurality of data packets or the second plurality of data packets is sent to the multi-stage switch. 
    16. The method of claim 12, wherein: the first flow control signal includes a severity identifier indicating a congestion level at the output queue of the stage of the multi-stage switch, and the sending the first flow control signal to the source edge device includes sending the first flow control signal to the source edge device such that the source edge device suspends data transmission to the multi-stage switch, based on the severity identifier in the first flow control signal. 
    17. An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor is configured to: send, from an edge device of a multi-stage switch and to an output queue of a stage of the multi-stage switch, a data packet originated from a source peripheral processing device, receive, from a flow control processor configured to be operatively coupled to the multi-stage switch, a first flow control signal including a first severity value when an available capacity of the output queue meets a first threshold, the first severity value indicating a first level of congestion at the output queue, receive, from the flow control processor, a second flow control signal including a second severity value when the available capacity of the output queue meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold, and send, from the edge device to the source peripheral processing device, a third flow control signal based on the first flow control signal or the second flow control signal such that the source peripheral processing device suspends data transmission to the edge device. 
    18. The apparatus of claim 17, wherein the processor is configured to: receive the first flow control signal in a first flow control protocol, and send, to the source peripheral processing device, the third flow control signal in a second flow control protocol different from the first flow control protocol. 
 












Claim Rejections - 35 USC § 103





The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma et al. (US 2007/0047535) in view of Kawakami et al. (US 7,180,857).

With regard to claims 1 and 9, Varma teaches: A method, comprising: 
sending, by an edge device (line cards, 110: paragraph 20), a data packet to a switch module (paragraphs 21-25: switch fabric) and that receives a data packet request from a flow control module ( flow control query message : see figure 3 and figure 13: paragraphs 29-30 and 48);
in response to the data packet request being received at the switch module (paragraphs 29-30 and 48):

    PNG
    media_image1.png
    359
    475
    media_image1.png
    Greyscale

receiving, at the edge device, a first flow control signal from the flow control module (paragraphs 28-30: ingress flow control manager receives flow control  message from the egress flow control manager via the control path ) including a severity value when an available capacity of an output queue of the switch module meets a threshold, the severity value indicating a level of congestion at the output queue (paragraphs 31-34: 
[0032] According to one embodiment, the flow-control message 400 may simply specify whether the flow-control should be ON or OFF. In this embodiment, the action field 430 is a single bit specifying the intended action to be taken by the ingress module. For example, if the bit is active (e.g., set to `1`) flow-control is set ON and if the bit is inactive (e.g., set to `0`) the flow-control is set OFF. The OFF state specifies that dequeuing of traffic from the associated ingress queues is to be stopped, and the ON state specifies that the dequeuing can resume.
[0033] According to other embodiments, the flow-control message may specify a rate at which the flow should proceed (rate of flow). The rate of flow may proceed from full flow, through a plurality of more restrictive flows, to no flow. For example, if two bits were used to define the flow-control, a `11` may indicate full flow, a `10` may indicate 67% flow, a `01` may indicate 33% flow, and a `00` may indicate no flow.
[0034] FIG. 5 illustrates an example block diagram of an egress flow-control manager 500. The egress flow-control manager 500 includes an egress queue flow-control state table 510 and a flow-control message generator 520. The egress queue flow-control state table 510 tracks the congestion state of each queue. According to one embodiment, the congestion state is either "congested" or "free" and the state can be identified with a single bit. A "congested" state indicates that the egress queue contains more data than a given threshold T1 (e.g., 90% capacity, 200 packets, 3000 bytes). A "free" state indicates that the egress queue is not congested as it contains less data than a given threshold T2 (e.g., 50% capacity, 50 packets, 1000 bytes). The flow-control message generator 520 generates flow-control messages based on changes in the congestion state of the queues. The flow-control message generator 520 may generate ON/OFF flow-control messages. If an egress queue becomes "congested", the flow-control message generator 520 generates an OFF flow-control message. If an egress queue becomes "free", the flow-control message generator 520 generates an ON flow-control message. Initially, the congestion state of all egress queues may be set to free in the egress queue flow-control state table 510. ) ; 


Although the system of Varma discloses switch module sends flow control message based on flow control query (see figure 3), Varma does not explicitly state the switch module is from a plurality of switch modules in a multi-stage switch and to have line card perform the steps of “determining, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and sending, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue”.


    PNG
    media_image2.png
    506
    737
    media_image2.png
    Greyscale

Similar to the system of Varma, Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57).  Kawakami also explicitly teaches a device sending a pause frame to a terminal (source peripheral processing device) in response to receiving the congestion notification frame (column 9, lines 45-65). In the system of Kawakami, device determines the origin or source terminal by the congestion notification and source terminal halts transmission (column 9, lines 45-65).   Furthermore, the network switch is a switch module is from a plurality of switch modules in a multi-stage switch (see figure 1A/1B: column 8, lines 55-67 ). 

(42) In FIG. 1(1), a network is shown formed of a plurality of switching hubs SW2 to SW5 arranged in a hierarchy. In this example, a switching hub SW2 functions as the backbone hub for a set of switching hubs SW3, SW4, SW5 which are connected to a plurality of terminals A to I as shown, to function as respective front-end hubs. The terminals A to I are respectively identified as belonging to various terminal groups, by assigned group identifiers (group #1, #2, . . . ) as indicated by the numerals in parentheses.
(43) In this example, the ports P21, P22, P23 of the switching hub SW2 are connected directly via communication links to respective ports of the switching hubs SW3, SW4, SW5. The terminals A to I are similarly connected directly via communication links to respective ones of the ports P31, P32, P33 of switching hub SW3, ports P41, P42, P43 of switching hub SW4, and ports P51, P52, P53 of the switching hub SW5, in the configuration shown in FIG. 1A.

Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device that communicates is from a plurality of switch modules in a multi-stage switch to determine, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue as taught by Kawakami in the flow control management system of Varma in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).

With regard to claims 2 and 10, Varma teaches: wherein the second flow control signal includes an instruction to cause the source peripheral processing device to modify data transmission to the edge device by suspending the data transmission (paragraph 33: [0033] According to other embodiments, the flow-control message may specify a rate at which the flow should proceed (rate of flow). The rate of flow may proceed from full flow, through a plurality of more restrictive flows, to no flow. For example, if two bits were used to define the flow-control, a `11` may indicate full flow, a `10` may indicate 67% flow, a `01` may indicate 33% flow, and a `00` may indicate no flow.
Kawakami also states pause frame (second flow control signal) is to halt transmission (column 12, lines 1-57).
The pause time value A is a nominal value, which would be appropriate as the duration for halting data transmission from a congestion source terminal if the data transfer rate between that terminal and the switching hub (e.g., between port P23 and the terminal G in the example of FIG. 1A) ).
With regard to claim 3 and 11, Kawakami also teaches: further comprising: receiving the first flow control signal in a first flow control protocol, and sending the second flow control signal in a second flow control protocol different from the first flow control protocol (column 9, lines 30-60).
With regard to claims 4 and 12, Varma teaches: wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control ( paragraphs 31-36: the examiner views flow control message with congestion state information as congestion notification message).
With regard to claims 5 and 13, Varma teaches: further comprising: receiving the first flow control signal via an out-of-band control plane connection (paragraphs 30-31:
[0030] The egress flow-control manager 350 keeps track of the congestion state of the egress queues and generates flow-control messages 360 for transmission to the ingress modules 305 based on the congestion state of the egress queues. The flow-control messages 360 are transported to the ingress modules 305 via the control path 330. The control path 330 may be the same path as the data path 325 (used to transport data packets), or may be a separate path. FIG. 3 illustrates a separate control path 330. The ingress modules 305 act upon these messages by either ceasing the transmission of the packets 370 from the virtual output queues specified by the flow-control message, or by changing the dequeue (transmission) rate, depending on the type of flow-control employed.).
With regard to claims 6 and 14, Varma teaches: further comprising: receiving the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch  (paragraphs 30-31).
With regard to claims 8 and 16, Kawakami also teaches: wherein: the severity value is a first severity value; the threshold is a first threshold; the level of congestion is a first level of congestion; the method further includes: receiving, at the edge device, a third flow control signal including a second severity value when the available capacity of the output queue of the switch module meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold; the sending the second flow control signal to the source peripheral processing device is in response to receiving the third flow control signal (see figure 1b: group-specific congestion notification can be viewed as third flow control signal.  Column 10, lines 10-40).
Examiner note: Varma disclose two threshold values for flow control management (paragraph 34). 
With regard to claim 21, Kawakami also teaches:  wherein the first flow control signal is transmitted through the multi-stage switch to the edge device before the data packet is transmitted through the multi-stage switch from the edge device (see figure 14, column 20, lines 5-30: flow control signal/congestion notification packet has a higher priority for transmission through the network than the normal data packets).
With regard to claim 22, Varma teaches:  wherein: when the available capacity of the output queue of the switch module decreases, a data packet sampling rate from the output queue increases to determine the level of congestion at the output queue  (paragraphs 45-46: see decrement the scheduling cycle/timeout count in figure 11:
[0045] To prevent a virtual output queue from being stuck permanently in the OFF state because of the loss of an ON flow-control message, when the flow-control message processor 910 changes the state of a virtual output queue to OFF it also sets the associated timeout count 1020 to the given value. The flow-control monitor 930 periodically (e.g., seconds, scheduling cycles) examines the state 1010 of each virtual output queue and the timeout count 1020 for each virtual output queue in an OFF state. If the timeout count 1020 has elapsed for an OFF state virtual output queue, the flow-control query message generator 940 generates the associated flow-control query message 960.
[0046] FIG. 11 illustrates an example flowchart for generating flow-control query messages. Initially, an index i is set to the first virtual output queue (ingress queue) in the ingress module 1100. The state of the virtual output queue i is examined and a determination is made as to whether the state is "ON" 1110. If the determination is that the state is "ON" (1110 Yes), no action is taken for the virtual output queue i. If the determination is that the state is "OFF" (1110 No), the timeout count is decremented accordingly (e.g., by 1 for scheduling cycles) for the virtual output queue i 1120.  )




Claims 17, 19, and  20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (US 7,180,857) in view of Varma et al. (US 2007/0047535).  

With regard to claim 17, Kawakami teaches: A method, comprising: 
receiving, at a first switch module of a distributed switch fabric (SW2 in switching network), a plurality of data packets from a plurality of second switch modules of the distributed switch fabric (column 9, lines 15-45: Sw4 and Sw5 sending packets to Sw2)
 storing the plurality of data packets in an output queue of the first switch module (data output buffer: column 9, lines 30-45); and when an available capacity of the output queue crosses a threshold (column 9, lines 30-45: first stage threshold is exceed) 
sending a data packet from the plurality of data packets in the output queue to the flow control processor (see figure 3: congestion notification buffer: column 11, lines 20-47) such that the flow control processor sends a first flow control signal to a source edge device)  associated with the data packet using a first flow control protocol(column 9, lines 35-55: congestion notification packet to Sw5 from Sw2) and such that the source edge device sends a second flow control signal to a source peripheral processing device associated with the data packet using a second flow control protocol (column 9, lines 45-60: pause packet from Sw5 to terminal G).

    PNG
    media_image3.png
    365
    562
    media_image3.png
    Greyscale

Although Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57), it fails to disclose the step of monitoring buffer capacity along with a data packet request is received at the first switch module from a flow control processor.
Similar to the system of Kawakami,  Varma discloses a switching network that monitor capacity at the egress(output) buffer to send flow control messages (paragraphs 31-34).  Varma also discloses flow control message is not sent until a flow control query message is sent to egress card of the switch (see figure 3/figure 13: paragraphs 28-30 and 48). 

0048] FIG. 13 illustrates an example process flow for the egress flow-control manager when a flow-control query message is received. Initially a flow-control query message is received 1300. The congestion state of the egress queue is examined and a determination is made as to whether the congestion state is "congested" 1310. If the state is "congested" (1310 Yes), no action is needed. If the congestion state is free (1310 No), this indicates that an ON message previously transmitted by the egress module was likely lost. Therefore, a duplicate ON message is constructed and forwarded to the virtual output queue to which the initial ON message was sent 1320. Note that, although some of the virtual output queues may have received the original ON message without errors, sending them duplicate copies of the ON message likely causes no undesirable effects. This is likely better than sending the ON message to only the virtual output queue that originated the query message because the duplicate ON messages can be formatted and transmitted identical to the original ON message, and if multiple virtual output queues have failed to receive the original ON message a single re-transmission will reach all of them.

Since both inventions are related to monitoring output buffer/queue for flow control,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a data packet request is received at the first switch module from a flow control processor as taught by Varma in the congestion management system of Kawakami in order to improve switching throughputs (Varma: paragraph 21) and reduce potential loss of packets (Varma: paragraph 25).

With regard to claim 19, Kawakami teaches: further comprising: selecting the data packet from the plurality of data packets in the output queue based on a time at which the first switch module receives the data packet request from the flow control processor (paragraphs 57-59: Finally, because only the flows going through the congested queue will have their frames sampled and flow controlled, flows not contributing to the congestion are not impacted.).

With regard to claim 20, Varma also teaches:  wherein the flow control processor sends the first flow control signal to the source edge device via an out-of-band control plane connection (paragraphs 30-31:
[0030] The egress flow-control manager 350 keeps track of the congestion state of the egress queues and generates flow-control messages 360 for transmission to the ingress modules 305 based on the congestion state of the egress queues. The flow-control messages 360 are transported to the ingress modules 305 via the control path 330. The control path 330 may be the same path as the data path 325 (used to transport data packets), or may be a separate path. )










Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami and Varma as applied to claim 17 above, and further in view of Loh et al. (US 2008/0259798).


With regard to claim 18: Although the system of Kawakami and Varma discloses a module for monitoring the output buffer of a switch, the system fails to explicitly teaches the step of randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor.  

Similar to the system of Kawakami and Varma, Loh discloses a switching network that monitor capacity at the egress(output) buffer to send flow control messages (paragraphs 56-58: see figure 3).  Loh also discloses a random sampling of packets for congestion detected in egress buffer (paragraph 57). 
 [0057] The operation of an SCN system in the contextual example of a proprietary tag switched network 300 may be understood with reference to the flow diagram of FIG. 3. It should be noted that such a system may be implemented in a wide variety of networks and that the proprietary tag switched network is merely one example. Frames are sampled (302) when there is congestion detected in an egress queue 304 in a switch in the network. According to a specific embodiment, random sampling is used thus obviating the need for flow state storage. 
Thus,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor as taught by Loh in the congestion management system of Kawakami and Varma in order to improve latency in switch network  (Loh: paragraphs 19, 23 and  64).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendel et al. (US 2010/0097934: see figures 9-10)
Charny et al. (US 8,264,957: see figure 5)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7/06/2022

/MARCUS SMITH/           Primary Examiner, Art Unit 2419